t c summary opinion united_states tax_court dimitri l harris petitioner v commissioner of internal revenue respondent docket no 26168-06s filed date dimitri l harris pro_se james h brunson iii for respondent couvillion special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue sec_7491 in certain instances shifts the burden_of_proof to the commissioner where the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer however the burden shifts to the continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in federal_income_tax for petitioner’s tax_year the issues for decision are whether for the year petitioner is entitled to dependency_exemption deductions for two children under sec_151 head_of_household filing_status under sec_2 the earned_income_credit under sec_32 the child_care_credit under sec_21 and the additional_child_tax_credit under sec_24 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was atlanta georgia for reasons of privacy the two children claimed as dependents on petitioner’s federal_income_tax return are not identified by name and are referred to simply as the children continued commissioner only if the taxpayer has complied with all requirements as to substantiation and has maintained the necessary books_and_records with respect to the factual issues the burden does not shift to respondent in this case because petitioner maintained no books_and_records or any other factual evidence to establish his entitlement to the principal issue entitlement to dependency_exemption deductions for the year petitioner timely filed a form 1040a u s individual_income_tax_return he filed as a head_of_household and reported gross wage and salary income of dollar_figure petitioner claimed two children as dependents the child_care_credit the additional_child_tax_credit and the earned_income_credit in the notice_of_deficiency respondent determined that petitioner’s filing_status was single and disallowed the two claimed dependency_exemption deductions the child_care_credit the additional_child_tax_credit and the earned_income_credit petitioner was not married during the year at issue however he lived with a woman and her four children petitioner was not the father of these children on his return petitioner claimed two of the children as dependents the two children claimed were born respectively in and the mother of the children was not employed during the year at issue on his return petitioner listed the two children as his niece and nephew petitioner however was not so related to the children the place where petitioner the children and their mother lived was an apartment which was shared with another tenant petitioner and the co-tenant paid the rent on the apartment the mother of the children who was unemployed did not pay any portion of the rent sometime after petitioner had filed his return petitioner mailed to the internal_revenue_service irs two additional returns for that were intended to be amended returns on one return the two children claimed as dependents were listed as adopted children and on the other return he again claimed the same two children as dependents but also claimed their mother as a dependent neither of the two amended returns was accepted by the irs dependency_exemption deductions the first issue is whether petitioner is entitled to claim dependency_exemption deductions for two children of the woman with whom he lived under sec_151 a taxpayer may be entitled to a dependency_exemption deduction for each of his or her dependents however a taxpayer is entitled to claim a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative under sec_152 or d under sec_152 a qualifying_child is a child who bears a relationship to the taxpayer under sec_152 that relationship for purposes of this case exists if the claimed dependent is either a child of the taxpayer or a at trial petitioner explained that the purpose of one of the amended returns was to clarify that the two claimed dependent_children on the original return were not his niece and nephew but because he and the mother of the children were planning to marry the two children would be considered adopted children and thus qualify as dependents the second amended_return included the same two children and also the mother as dependents descendant of such child or is a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 and the two children claimed as dependents by petitioner do not fall within any of the relationship requirements of sec_152 described above since petitioner and the mother of the children were not married in hence the children do not qualify as stepchildren of petitioner therefore the court holds that petitioner is not entitled to the dependency_exemption deductions for the two children of the woman with whom he lived during the year at issue and respondent’s determination is sustained head_of_household filing_status the second issue is whether petitioner is entitled to head_of_household filing_status under sec_2 sec_152 allows a qualifying_relative as a dependent sec_152 defines a qualifying_relative as an individual who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household at trial petitioner did not assert that the two children were qualifying relatives nor did he present any evidence to establish that he provided more than one-half of the total support for the two children petitioner the children and their mother lived in an apartment in which petitioner was a co-tenant with another individual it appears from the record that the cotenant paid at least half of the rent for the apartment no evidence was presented to establish the total amount of support provided to the two children for the year at issue a taxpayer who cannot establish the total amount of support provided to a claimed dependent generally may not claim that individual as a dependent 56_tc_512 sec_1 imposes a special tax_rate on an individual filing a federal_income_tax return as head_of_household sec_2 defines head of a household as an individual taxpayer who is unmarried at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child of the taxpayer or a dependent of the taxpayer with respect to whom the taxpayer is allowed a dependency_exemption deduction under sec_151 sec_2 since this court concludes that the children were not qualifying children of petitioner as defined in sec_152 and that petitioner is not entitled to dependency_exemption deductions for the children under sec_151 and sec_152 it follows that petitioner is not entitled to head_of_household filing_status respondent’s determination is sustained on this issue earned_income_credit the third issue is petitioner’s claim to the earned_income_credit under sec_32 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as discussed above petitioner is not entitled to the earned_income_credit because the two children upon whom petitioner claims the earned_income_credit are not qualifying children respondent therefore is sustained on this issue child_care_credit the fourth issue is whether petitioner is entitled to claim the child_care_credit under sec_21 sec_21 generally allows a credit against the tax to any individual who maintains a household that includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer as defined in sec_152 under age the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual petitioner is not entitled to the child_care_credit for the same reason he is not entitled to the dependency_exemption deductions for the two children further petitioner failed to establish that he incurred employment-related_expenses for the care of the children that enabled him to be employed respondent is sustained on this issue additional_child_tax_credit the final issue is whether petitioner is entitled to claim the additional_child_tax_credit under sec_24 sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant to this case a qualifying_child means a qualifying_child as defined in sec_152 who has not reached the age of sec_24 earlier in this opinion the court held that the children were not qualifying children of petitioner as defined in sec_152 accordingly petitioner is not entitled to the additional_child_tax_credit under sec_24 respondent is sustained on this issue decision will be entered for respondent
